DETAILED ACTION
This office action is responsive to communication filed on December 8, 2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2009/0245766).

	Consider claim 1, Sasaki teaches:
	An integrated image sensor and lens assembly (See figures 1 and 4.  As shown in figure 4, the assembly includes an image sensor (42) and lens assembly (10), paragraphs 0053 and 0054.) comprising: 
	a first member (lens holder, 14) including a set of internal threads (female screw, 14a, paragraph 0033) and a non-threaded portion spaced axially from the set of internal threads (14a) along an optical axis of the integrated image sensor and lens assembly (As shown in figure 1, the inside of the lens holder (14) contains a portion having threads (14a) and a non-threaded portion at the left end thereof next to the threaded portion (14a).); 
	a second member (lens frame, 12, paragraph 0030) extending into the first member (14, see figure 1) and extending radially outward in relation to the first member (14) such that the second member (12) overlies an uppermost surface of the first member (i.e. a left-most surface of the first member (14) in figure 1) along the optical axis (see figure 1), the second member (12) including a set of external threads (male screw, 12a, paragraph 0030) configured for engagement with the set of internal threads (14a, see paragraph 0033) and supporting a lens barrel (i.e. including lenses 11_1, 11_2, 11_3 and 11_4, paragraph 0030) such that the lens barrel does not extend radially beyond the first member (14, see figure 1), wherein the first member (14) includes a tubular body portion having a first end spaced a first distance from the lens barrel (11_1, 11_2, 11_3 and 11_4) and an opposite second end spaced a second distance from the lens barrel (11_1, 11_2, 11_3 and 11_4) greater than the first distance, the non-threaded portion (14a) being located adjacent to the first end (The first end of the first member (14) is the left end in figure 1, which is closer to the lens barrel (11_1, 11_2, 11_3 and 11_4) than the right end (i.e. second end) and includes the non-threaded portion, as shown in figure 1.); and 
	an adherent located between the first member (14) and the second member (12) to fixedly connect the first member and the second member (“an adhesive is coated between an outer periphery of the lens frame 12 and an anterior end of the lens holder 14” paragraph 0054).

	Consider claim 2, and as applied to claim 1 above, Sasaki further teaches that the lens barrel includes a plurality of lenses spaced axially along the optical axis (i.e. including lenses 11_1, 11_2, 11_3 and 11_4, paragraph 0030).

	Consider claim 4, and as applied to claim 1 above, Sasaki further teaches the set of internal threads (14a) and the set of external threads (12a) are configured to maintain the optical axis in substantially perpendicular relation to a focal plane (i.e. of the image sensor, 42, see figures 1 and 4).

	Consider claim 5, and as applied to claim 4 above, Sasaki further teaches the set of internal threads (14a) and the set of external threads (12a) are configured such that relative rotation between the first member (14) and the second member (12) causes a shift in the focal plane along the optical axis (i.e. by moving the lens frame (12) relative to the lens holder (14) along the optical axis, paragraph 0036).

	Consider claim 7, and as applied to claim 1 above, Sasaki further teaches the tubular body portion (i.e. of the first member, 14) includes a non-threaded outer surface (see figure 1).

	Consider claim 21, and as applied to claim 1 above, Sasaki further teaches that the lens barrel includes at least one lens (i.e. including lenses 11_1, 11_2, 11_3 and 11_4, paragraph 0030).

Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 8, the prior art of record does not teach nor reasonably suggest an integrated image sensor and lens assembly comprising the combination of a first member supporting a lens defining an optical axis, the first member including: a non-threaded exterior surface; and a threaded exterior surface positioned axially between the non-threaded exterior surface and the lens; a second member arranged concentrically with respect to the first member; a third member arranged concentrically with respect to the first member and the second member, the first member extending radially outward in relation to the third member such that the first member overlies an uppermost surface of the third member along the optical axis, the third member including a tubular body portion defining a non-threaded exterior surface, the tubular body portion including: a first end spaced a first distance from the lens; a second end spaced a second distance from the at least one lens greater than the first distance; internal threads located between the first end and the second end, and a non-threaded portion extending from the first end towards the internal threads; and an adherent securing together at least one of the first member, the second member, and the third member, as recited in claim 8.

	Claims 9-14 are allowed as depending from an allowed claim 8.

	Consider claim 15, the prior art of record does not teach nor reasonably suggest an integrated image sensor and lens assembly comprising the combination of a first member including: a tubular body portion with a lower end and an upper end positioned opposite to the lower end, the tubular body portion defining a generally uniform inner diameter along an optical axis of the integrated image sensor lens assembly; a set of internal threads extending between the lower end and the upper end; and a non-threaded portion extending from the set of internal threads to the upper end; a second member extending into the first member and configured to overlie an uppermost surface of the first member, the second member including: an outer surface including: a set of external threads configured for engagement with the set of internal threads; and a non-threaded portion spaced axially from the set of internal threads along the optical axis; and a non-threaded inner surface; a third member extending into the second member, the third member supporting a lens and including a non-threaded outer surface positioned adjacent to the non-threaded inner surface of the second member; and an adherent located between the second member and the third member to fixedly connect the second member and the third member, as recited in claim 15.

	Claims 16-20 are allowed as depending from an allowed claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696